Title: To Thomas Jefferson from Samuel Miller, 4 March 1800
From: Miller, Samuel
To: Jefferson, Thomas



Sir,
New-York, March 4 1800.

I had the honor to receive your polite favour of the 25 Feby a few days ago. Your kind reception of my Sermon, and the respectful opinions of it which you are so good as to express, give me great pleasure, and demand my thanks. Had I been so forgetful of my principles and duty as a Minister of the Gospel, as to imitate the impious extravagance of many other eulogists; my political creed would have prevented me from falling into such an error.
The application which I once made to you, and which you are so good as to recollect, and to request me to renew, was on the following subject—Having been, for some time past, engaged in collecting materials with a view to writing the history of New-York, I wished to obtain and incorporate in the work, as much information respecting the Indians who have, at different periods, inhabited the district of country once called New Netherlands, (which you recollect included New-York, New Jersey, part of Pennsylvania, & the State of Delaware) as I could possibly procure. Knowing your extensive and accurate acquaintance with most of the usual topics of enquiry, respecting the Aborigines of America, I took the liberty, about 18 months ago, to request from you such information as you might possess on this subject, in addition to that which you have presented to the public, in your “Notes on Virginia.” In answer to this application, [you] expressed some doubt whether your papers would furn[ish] much more information, to my purpose, than you had already published; but were so polite, at the same time, as to promise to inspect them, on your return home, and to communicate the result of your examination.—Not having since heard from you on the subject, I concluded, either that, on examining your papers, there was nothing which you thought proper to communicate; or that your numerous and more important avocations had put the whole business out of your mind.—
As I am still engaged in pursuing the same object, and still wish for the same information, your remembrance does not come too late.  Any thing, Sir, relating to the Indians beforementioned, even a single fact, however apparently trivial, which tends either directly or indirectly to throw light on their character, history, or language, will be to me a most acceptable communication, and will be acknowledged with gratitude.—
I hope you will excuse the liberty I take in asking your opinion of Dr. Barton’s “New Views” &c You have doubtless observed, that his information does not, in all respects, agree with that delivered by Mr. Thompson, in his remarks subjoined to your “Notes.”—
There is one small event in the early history of New-York, connected with Virginia. Stith, your historian, if I mistake not, informs us, that early in the last century, Sir Saml. Argall, was sent on an expedition to the Northward, by the Governor of Virginia, in the course of which he entered the mouth of the Hudson, found a small dutch colony on Manhattan Island, subdued them, took a formal acknowledgment, in writing, of their submission to his government, and caused the said acknowledgment to be recorded in Virginia. As this fact, has in my view, some extensive relations, I wish to ascertain it fully and accurately. If the record above referred to were really made, & if it be still preserved, would it not be possible to obtain a copy of all that appears in the archives of the state, of that transaction? If convenient, I should consider your agency in favoring the attainment of this object, as conferring on me a very great obligation.—
I take the liberty of inclosing for your perusal a copy of a circular letter, which I have sent to Gentlemen in different parts of our State. Since the date of this, I have had another struck off, containing more queries; but of the latter I have no copy left.—If on any of the topics referred to in the letter, & the subjoined queries, you can give me any hints to direct or answer my enquiries, you will do me a very great favour.—I have the honor to be, Sir, with the highest respect, your obliged & obedient Servant—

Saml: Miller

